 



EXECUTION COPY
EXHIBIT 10.12
     US COLLATERAL ASSIGNMENT dated as of November 28, 2001, as amended and
restated as of December 22, 2005, among COMPASS MINERALS INTERNATIONAL, INC., a
Delaware corporation (“Holdings”), COMPASS MINERALS GROUP, INC., a Delaware
corporation (the “US Borrower”), and JPMORGAN CHASE BANK, N.A., a national
banking association (“JPMCB”), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined in the US Collateral and
Guaranty Agreement referred to below).
     Reference is made to (a) the Credit Agreement dated as of November 28,
2001, as amended and restated as of April 10, 2002, as further amended and
restated as of December 22, 2005 (as further amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among Holdings,
the US Borrower, Sifto Canada Corp. (the “Canadian Borrower”), Salt Union
Limited (the “UK Borrower” and, together with the US Borrower and the Canadian
Borrower, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”) and JPMCB, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), (b) the US Collateral and Guaranty Agreement dated
as of November 28, 2001, as amended and restated as of December 22, 2005 (as
further amended, supplemented, waived or otherwise modified from time to time,
the “US Collateral and Guaranty Agreement”), among Holdings, the US Borrower,
each Subsidiary of Holdings listed on Schedule I thereto and JPMCB, as
Collateral Agent, and (c) the Merger Agreement dated as of October 13, 2001 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Merger Agreement”), among Holdings, the US Borrower, IMC Global, Inc., YBR
Holdings LLC and YBR Acquisition Corp.
     This US Collateral Assignment amends and restates in its entirety the US
Collateral Assignment dated as of November 28, 2001, among Holdings, the US
Borrower and the Collateral Agent. All capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement or
the US Collateral and Guaranty Agreement.
     The Lenders have agreed to extend credit to the Borrowers subject to the
terms and conditions set forth in the Credit Agreement. Each of the Guarantors
has agreed to guaranty, among other things, all the Obligations of the Borrowers
under the Credit Agreement. The obligations of the Lenders to extend credit to
the Borrowers under the Credit Agreement are conditioned upon, among other
things, the execution and delivery by Holdings and the US Borrower of an
agreement in the form hereof to secure (a) the due and punctual payment by each
Borrower of (i) all amounts due in respect of B/As and the principal of, premium
(if any) and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans and B/As, when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by any Borrower
under



--------------------------------------------------------------------------------



 



2

the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), and
(iii) all other monetary obligations of any Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Credit Documents,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of each Borrower
under or pursuant to the Credit Agreement and each of the other Credit
Documents, (c) the due and punctual payment and performance of all the
obligations of each other Credit Party under or pursuant to this Agreement and
each of the other Credit Documents, (d) the due and punctual payment and
performance of all obligations of each Credit Party under each Interest Rate
Protection Agreement and each other Swap Agreement that (i) is in effect on the
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
as of the Effective Date or (ii) is entered into after the Effective Date with
any counterparty that is a Lender or an Affiliate of a Lender at the time such
Interest Rate Protection Agreement or other Swap Agreement, as applicable, is
entered into and (e) the due and punctual payment and performance of all
monetary obligations and other liabilities of each Credit Party to any Lender or
any Affiliate of a Lender in respect of overdrafts and related liabilities and
obligations arising from or in connection with treasury, depositary, cash
management or purchase card account services or in connection with any automated
clearinghouse transfer of funds (all the monetary and other obligations
described in the preceding clauses (a) through (e) being collectively called the
“Obligations”; all the Obligations other than the monetary and other obligations
described in clauses (d) and (e) being collectively called the “Credit Agreement
Obligations”).
     Accordingly, Holdings, the US Borrower and the Collateral Agent, on behalf
of itself and each Secured Party (and each of their respective successors or
assigns), hereby agree as follows:
     SECTION 1. Collateral Assignment. As collateral security for the
Obligations, each of Holdings and the US Borrower hereby assigns to the
Collateral Agent (for the benefit of the Secured Parties), and hereby grants to
the Collateral Agent (for the benefit of the Secured Parties) a security
interest in, all of Holdings’s and the US Borrower’s, respectively, right, title
and interest in, to and under the following contracts and instruments, as the
same may be modified, amended or supplemented from time to time:
          (a) all indemnification and similar rights of Holdings under the
Merger Agreement, including all such rights of Holdings under Section 8.3 of the
Merger Agreement; and



--------------------------------------------------------------------------------



 



3

          (b) such other contracts and instruments of Holdings and the US
Borrower as Holdings, the US Borrower and the Collateral Agent shall mutually
designate from time to time in a writing that refers to this Section 1(b).
The contracts and instruments listed in clauses (a) and (b), as amended and in
effect from time to time, are referred to collectively as the “Assigned
Contracts”. The foregoing assignment shall include (a) any and all rights to
receive and demand payments under any and all Assigned Contracts, (b) any and
all rights to receive and compel performance under any and all Assigned
Contracts, (c) the right to make all waivers, amendments, determinations and
agreements of or under any and all Assigned Contracts, (d) the right to take
such action, including commencement, conduct and consummation of legal,
administrative or other proceedings, as shall be permitted by the Assigned
Contracts or by law and (e) any and all other rights, interests and claims now
existing or hereafter arising under or in connection with any and all Assigned
Contracts; provided that the Collateral Agent and the Secured Parties shall have
no power or authority to exercise any of the aforementioned rights other than
after the occurrence and during the continuation of an Event of Default.
     SECTION 2. Agreements, Representations and Warranties. Each of Holdings and
the US Borrower further agrees, represents and warrants to the Collateral Agent
and the Secured Parties that:
          (a) as of the Effective Date, the Assigned Contracts are in full force
and effect, there being no default thereunder by Holdings or the US Borrower.
Holdings and the US Borrower will not permit any waiver, supplement, amendment,
change or modification to be made to the Assigned Contracts, except as permitted
in accordance with the Credit Agreement, without the written consent of the
Collateral Agent; and
          (b) it has the right, power and authority to grant to the Collateral
Agent a security interest in its right, title and interest in and to the
Assigned Contracts. It has not heretofore hypothecated, assigned, mortgaged,
pledged, encumbered or otherwise transferred its right, title or interest under
the Assigned Contracts in any manner to any person other than the Collateral
Agent, nor will it do so at any time hereafter without the Collateral Agent’s
prior written consent in each instance. Any such hypothecation, assignment,
mortgage, pledge or encumbrance without the Collateral Agent’s consent shall be
void and of no force or effect.
     SECTION 3. No Obligations for Collateral Agent. Each of Holdings and the US
Borrower specifically acknowledges and agrees that the Collateral Agent does not
assume, and shall have no responsibility for, the performance of any obligations
to be performed under or with respect to the Assigned Contracts or by it and it
hereby agrees to indemnify and hold harmless the Collateral Agent with respect
to any and all claims by any person relating to such obligations. The Collateral
Agent, in its discretion and at the US Borrower’s expense, may file or record
this Agreement. The Collateral Agent agrees to notify the US Borrower promptly
after any such filing or recording.



--------------------------------------------------------------------------------



 



4

     SECTION 4. Remedies upon Default. Upon the commencement and during the
continuance of an Event of Default, the Collateral Agent may, at its option,
without notice to or demand upon Holdings or the US Borrower (both of which are
hereby waived for the purpose of this Section 4), in addition to all other
rights and remedies provided under any of the Credit Documents, in its own name
or the name of Holdings or the US Borrower, demand, sue upon or otherwise
enforce the Assigned Contracts to the same extent as if the Collateral Agent
were the party named in the Assigned Contracts, and exercise all other rights of
Holdings and the US Borrower under the Assigned Contracts in such manner as it
may determine. Any moneys actually received by the Collateral Agent pursuant to
the exercise of any of the rights and remedies granted in this Collateral
Assignment shall be applied as follows:
     FIRST, to the payment of all costs and expenses incurred by the Collateral
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Credit Document or any of the Obligations, including
all court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Collateral Agent or the Administrative
Agent hereunder or under any other Credit Document on behalf of any Grantor or
Pledgor and any other costs or expenses incurred by any Secured Party in
connection with the exercise of any right or remedy hereunder or under any other
Credit Document;
     SECOND, to the payment in full of the Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);
and
     THIRD, to Holdings and the US Borrower, their successors or assigns, or as
a court of competent jurisdiction may otherwise direct.
     SECTION 5. Reimbursement of Collateral Agent. (a) Each of Holdings and the
US Borrower agrees to pay upon demand to the Collateral Agent the amount of any
and all reasonable expenses, including the reasonable fees, other charges and
disbursements of its counsel and of any experts or agents, that the Collateral
Agent may incur in connection with (i) the administration of this Agreement,
(ii) the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of the Collateral Agent hereunder or (iv) the failure of
Holdings or the US Borrower to perform or observe any of the provisions hereof.
     (b) Without limitation of its indemnification obligations under the other
Credit Documents and without duplication of any amounts paid pursuant to clause
(a) of this Section 5, each of Holdings and the US Borrower agrees to indemnify
the Collateral Agent, the Administrative Agent, each Letter of Credit Issuer and
each Lender and their respective affiliates and each of their respective
officers, directors, employees,



--------------------------------------------------------------------------------



 



5

representatives, trustees, and agents (each, an “Indemnitee”) against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including the reasonable fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of, the execution,
delivery or performance of this Agreement, or any claim, litigation,
investigation or proceeding relating hereto or to any of the foregoing, whether
or not any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.
     (c) Any amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 5 shall remain operative and in full force and effect regardless
of the termination of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Credit
Document or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party. All amounts due under this Section 5 shall be payable
on written demand therefor and shall bear interest at the rate specified in
Section 2.14 of the Credit Agreement.
     SECTION 6. Collateral Agent Appointed Attorney-in-Fact. Upon the occurrence
and during the continuation of an Event of Default, the Collateral Agent shall
have the right, as the true and lawful attorney-in-fact and agent of Holdings
and the US Borrower, with power of substitution for Holdings and the US Borrower
and in Holdings’s and the US Borrower’s name, the Collateral Agent’s name or
otherwise for the use and benefit of the Collateral Agent (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Assigned Contracts or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Assigned Contracts; (c) to
sign the name of Holdings and the US Borrower on any invoice or bill of lading
relating to any of the Assigned Contracts; (d) to commence and prosecute any and
all suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Assigned
Contracts or to enforce any rights in respect of any Assigned Contracts; (e) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Assigned Contracts; and (f) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Assigned Contracts, and to do all other acts and things necessary
to carry out the purposes of this Collateral Assignment, as fully and completely
as though the Collateral Agent were Holdings and/or the US Borrower, as
applicable, named in the Assigned Contracts; provided, however, that nothing
herein contained shall be construed as requiring or obligating the Collateral
Agent or any other Secured Party to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent
or any other Secured Party, or to present or file



--------------------------------------------------------------------------------



 



6

any claim or notice, or to take any action with respect to the Assigned
Contracts or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby, and no action taken or omitted to be
taken by the Collateral Agent or any other Secured Party with respect to the
Assigned Contracts or any part thereof shall give rise to any defense,
counterclaim or offset in favor of Holdings or the US Borrower or to any claim
or action against the Collateral Agent or any other Secured Party. It is
understood and agreed that the appointment of the Collateral Agent as the agent
and attorney-in-fact of Holdings and the US Borrower for the purposes set forth
above is coupled with an interest and is irrevocable. The provisions of this
Section 6 shall in no event relieve Holdings or the US Borrower of any of its
obligations hereunder or under the other Credit Documents with respect to the
Assigned Contracts or any part thereof or impose any obligation on the
Collateral Agent or any other Secured Party to proceed in any particular manner
with respect to the Assigned Contracts or any part thereof, or in any way limit
the exercise by the Collateral Agent or any other Secured Party of any other or
further right that it may have on the date of this Collateral Assignment or
hereafter, whether hereunder, under any other Credit Document, by law or
otherwise. Any sale pursuant to the provisions of this Section 6 shall be deemed
to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the Uniform Commercial Code as from time to time in effect
in the State of New York or its equivalent in other jurisdictions.
     SECTION 7. Waivers; Amendment. (a) No failure or delay of the Collateral
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and of
the Collateral Agent, the Administrative Agent, the Letter of Credit Issuer and
the other Secured Parties under the other Credit Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provisions of this Agreement or any other Credit Document or
consent to any departure by Holdings or the US Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice to or demand on Holdings or the
US Borrower in any case shall entitle Holdings or the US Borrower to any other
or further notice or demand in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Collateral Agent, Holdings and the US Borrower, subject to any
consent required in accordance with Section 10.11 of the Credit Agreement.
     SECTION 8. Security Interest Absolute. All rights of the Collateral Agent
hereunder and all obligations of Holdings and the US Borrower hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of any



--------------------------------------------------------------------------------



 



7

Credit Document, any agreement with respect to any of the Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Credit Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guaranty, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, Holdings or the US Borrower in respect
of the Obligations or this Agreement (other than the indefeasible payment in
full in cash of the Obligations).
     SECTION 9. Termination. This Agreement shall terminate when all the Credit
Agreement Obligations have been paid in full in cash and the Lenders have no
further commitment to lend or accept and purchase B/As under the Credit
Agreement, the LC Exposure has been reduced to zero and the Letter of Credit
Issuer has no further commitment to issue Letters of Credit under the Credit
Agreement. Upon such termination, the Collateral Agent shall take such action as
Holdings or the US Borrower shall reasonably request at the expense of the US
Borrower to reassign and deliver to Holdings or the US Borrower, as applicable,
without recourse or warranty, the Assigned Contracts and related documents, if
any, in which the Collateral Agent shall have any interest under this Collateral
Assignment and which shall then be held by the Collateral Agent or be in its
possession and the security interest of the Collateral Agent in the Assigned
Contracts shall terminate. In connection with any such termination or release
the Collateral Agent shall execute and deliver to the US Borrower, at the US
Borrower’s expense, all Uniform Commercial Code termination statements and
similar documents that the US Borrower shall reasonably request to evidence such
termination or release. Any execution and delivery of termination statements or
documents pursuant to this Section shall be without recourse to or warranty by
the Collateral Agent.
     SECTION 10. Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.03 of the Credit Agreement.
     SECTION 11. Further Assurances. Each of Holdings and the US Borrower
covenants to execute and deliver to the Collateral Agent, promptly after demand,
such additional assurances, writings or other instruments as may reasonably be
required by the Collateral Agent to effectuate the purposes hereof.
     SECTION 12. Binding Effect; Several Agreement; Assignments. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of Holdings and the US Borrower that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns. This Agreement shall become effective as to
Holdings and the US Borrower when a counterpart hereof executed on behalf of
Holdings and the US Borrower, respectively,



--------------------------------------------------------------------------------



 



8

shall have been delivered to the Collateral Agent and a counterpart hereof shall
have been executed on behalf of the Collateral Agent, and thereafter shall be
binding upon Holdings and the US Borrower and the Collateral Agent and their
respective successors and assigns, and shall inure to the benefit of Holdings,
the US Borrower, the Collateral Agent and the other Secured Parties and their
respective successors and assigns, except that Holdings and the US Borrower
shall have no right to assign or transfer their rights or obligations hereunder
or any interest herein (and any such assignment or transfer shall be void)
except as expressly contemplated by this Agreement or the other Credit
Documents.
     SECTION 13. Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by Holdings and the US Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the Secured Parties and shall survive (except as otherwise
provided in the applicable Credit Documents) the making by the Lenders of the
Loans, the acceptance and purchase by the Lenders of B/As, the issuance of
Letters of Credit by the Letter of Credit Issuer and the execution and delivery
to the Lenders of any notes evidencing the Loans, regardless of any
investigation made by the Lenders or on their behalf and notwithstanding that
the Collateral Agent, the Administrative Agent, the Letter of Credit Issuer or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect (except as otherwise
provided in the applicable Credit Documents) as long as the principal of,
premium (if any) or any accrued interest on any Loan or B/A or any fee or any
other amount payable under the Credit Agreement or any other Credit Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated.
     (b) In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
     SECTION 14. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     SECTION 15. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 12. Delivery of an executed counterpart of a signature page
to this Agreement by



--------------------------------------------------------------------------------



 



9

facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
     SECTION 16. Jurisdiction; Consent to Service of Process. (a) Each of
Holdings and the US Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Credit Document shall affect any right
that the Collateral Agent or any other Secured Party may otherwise have to bring
any action or proceeding relating to this Agreement or any other Credit Document
against Holdings, the US Borrower or their respective properties in the courts
of any jurisdiction.
     (b) Each of Holdings and the US Borrower irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Credit Document in any court referred to in paragraph (a) of this Section. Each
of Holdings and the US Borrower hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10. Nothing in this Agreement or
any other Credit Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
     SECTION 17. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO



--------------------------------------------------------------------------------



 



10

ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 17.
     SECTION 18. Rules of Interpretation; Headings. The rules of interpretation
specified in Sections 1.03 and 10.06 of the Credit Agreement shall be applicable
to this Agreement. Section headings used herein are for convenience of reference
only, are not part of this Agreement and are not to affect the construction of,
or to be taken into consideration in interpreting, this Agreement.
[Signature Page Follows]



--------------------------------------------------------------------------------



 



11

     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            COMPASS MINERALS INTERNATIONAL, INC.,
      by             Name:           Title:        

            COMPASS MINERALS GROUP, INC.,
      by             Name:           Title:        

            JPMORGAN CHASE BANK, N.A.,
as Collateral Agent,
      by             Name:           Title:        

 